Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The most relevant known prior art is considered to be US 11,067,353 B2 to Gheorghita and US 10,067,353 B2 to Thomele et al. The references fail to disclose or make obvious a sear extending above said top edge of said housing, as required of claims 1 and 20, and as Applicant discloses in at least Fig. 5 and ¶[0054] or a housing and a pivot pin being configured to enable said pivot pin rotational movement around a vertical axis in a horizontal plane, as required of claim 11, and as Applicant clearly discloses in at least Figs. 7 and 8 and ¶[0079-0080].  The claimed invention disclosed as addressing the natural curved path that a shooter’s finger travels when pulling the trigger, thereby increasing the accuracy of a fired shot ¶[0022].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274. The examiner can normally be reached M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
/JOSHUA T SEMICK/Examiner, Art Unit 3641